MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 26 2018, 9:23 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephenie K. Gookins                                     Curtis T. Hill, Jr.
Cate, Terry & Gookins LLC                                Attorney General of Indiana
Carmel, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rayshaun Melvin Jones,                                   October 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-667
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
State of Indiana,                                        The Honorable Paul A. Felix,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         29C01-1605-F5-3732



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018                 Page 1 of 14
                               Case Summary and Issues
[1]   Following a jury trial, Rayshaun Jones was convicted of fraud on a financial

      institution, a Level 5 felony. The trial court sentenced Jones to four years with

      545 days executed in the Indiana Department of Correction and the balance

      suspended without probation. Jones now appeals his conviction and sentence,

      raising two issues for our review: (1) whether the evidence is sufficient to

      sustain his conviction; and (2) whether the trial court abused its discretion in

      sentencing him. Concluding the evidence is sufficient and the trial court did not

      abuse its discretion in sentencing, we affirm.



                            Facts and Procedural History
[2]   On May 4, 2016, Forum Credit Union received an online loan application for

      $47,195.00. The loan application listed the name of the applicant as “Rayshaun

      M. Jones” and provided a social security number and a date of birth. Exhibit

      Binder, Volume 4 at 4, State’s Exhibit No. 1. Two days later, on May 6, Ellen

      Rosebrock, an employee at the Forum Credit Union branch in Carmel, received

      an email from Forum’s consumer lending department regarding Jones’ loan

      application. The email stated that Jones would stop by the branch to open an

      account and to finalize a $47,000 loan in order to purchase a Porsche, as well as

      to obtain a personal, unsecured loan for an additional $15,000.


[3]   Later the same day, Jones arrived at the branch and Rosebrock informed Jones

      that she was aware of his loan requests and his intent to open an account with


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 2 of 14
      Forum. Jones said “yes.” Transcript of Evidence, Volume 2 at 110. Jones

      further indicated that his name, social security number, and date of birth were

      correct on the loan application. Rosebrock then informed Jones that in order to

      open an account with Forum, he would need to provide two forms of

      identification, such as a driver’s license and credit card bearing his name. Jones

      provided a debit card and a Michigan driver’s license. Using this information,

      Rosebrock opened an account for Jones and Jones provided Rosebrock with a

      document that he stated was a purchase agreement for the Porsche. Rosebrock

      noticed that the document had the “exact same layout” as a document

      submitted to Forum “the day before” as part of a fraudulent request to obtain

      an auto loan. Id. at 121. Rosebrock testified that the document had:


              the exact same layout with the exact same framing, center
              column, signature lines, disclaimer on the left, font size and type.
              The only difference was the name of the dealership and the sales
              price and the car being purchased.


      Id.


[4]   Suspicious, Rosebrock alerted Forum’s fraud department by email and Forum

      reported the activity to the Carmel Police Department. During this time,

      Rosebrock continued to ask Jones about his job since Jones stated on his loan

      application that he was an engineer. Jones indicated that he “didn’t know what

      type of engineer he was[,]” and when Rosebrock inquired, “are you

      mechanical, electrical?” Jones responded, “oh, yeah, yeah, that one.” Id. at

      125. Jones also claimed to earn over $9,000 a month and provided Rosebrock


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 3 of 14
      with an invalid Texas address as his former residence. Jones then provided a

      Michigan address, but the address did not match the address on his driver’s

      license.


[5]   Soon thereafter, Lieutenant Timothy Byrne of the Carmel Police Department

      arrived at the branch. Lieutenant Byrne spoke with Jones and requested his

      identification. Jones provided Lieutenant Byrne with a Michigan driver’s

      license and stated that he was opening a savings account while denying having

      applied for any loans. Jones further stated that he recently moved to

      Indianapolis, but he could not provide Lieutenant Byrne with an address or “a

      complete social security number.” Id. at 157. Lieutenant Byrne removed Jones

      from the bank, placed him in handcuffs, and transported him to the Carmel

      Police Department.


[6]   The State charged Jones with identity deception and fraud on a financial

      institution, both Level 5 felonies. The case proceeded to a jury trial on January

      8, 2018. Following the presentation of the State’s evidence, Jones made an

      uncontested motion for a directed verdict as to identity deception and the trial

      court granted the motion. The jury subsequently found Jones guilty of fraud on

      a financial institution.


[7]   On March 15, 2018, the trial court entered judgment of conviction and

      sentenced Jones to four years in the Department of Correction with 545 days

      executed and the balance suspended without probation. Jones now appeals his

      conviction and sentence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 4 of 14
                                  Discussion and Decision
                                I. Sufficiency of the Evidence
                                       A. Standard of Review
[8]    In reviewing the sufficiency of the evidence to support a conviction, we neither

       reweigh the evidence nor judge the credibility of witnesses. Willis v. State, 27

       N.E.3d 1065, 1066 (Ind. 2015). We consider only the evidence supporting the

       judgment and any reasonable inferences drawn therefrom, id., and we will

       affirm the conviction “if there is substantial evidence of probative value

       supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt.” Walker v.

       State, 998 N.E.2d 724, 726 (Ind. 2013) (citation omitted).


                             B. Fraud on a Financial Institution
[9]    Jones contends the State failed to present sufficient evidence to sustain a

       conviction for fraud on a financial institution, a Level 5 felony. We disagree.


[10]   Indiana Code section 35-43-5-8 provides, in relevant part:


               (a) A person who knowingly executes, or attempts to execute, a
                   scheme or artifice:


                       ***


                        (2) to obtain any of the money, funds, credits, assets,
                       securities, or other property owned by or under the
                       custody or control of a state or federally chartered or

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 5 of 14
                         federally insured financial institution by means of false or
                         fraudulent pretenses, representations, or promises;


                commits a Level 5 felony.1


[11]   The evidence most favorable to Jones’ conviction reveals the following. Forum

       received an online application on May 4, 2016, for a loan of $47,195.00. The

       loan application listed the name of the applicant as “Rayshaun M. Jones” and

       provided a social security number and a date of birth. Two days later, Forum

       employee Rosebrock received an email from Forum’s consumer lending

       department stating that Jones would stop by the Carmel branch to open an

       account and to finalize two loans. Jones arrived at the branch that same day

       and when Rosebrock informed Jones that she was aware of his loan requests

       and his intent to open an account with Forum, Jones responded, “yes.” Tr.,

       Vol. 2 at 110. Jones indicated that his name, social security number, and date

       of birth were correct on the loan application and he provided two forms of

       identification to open a savings account. Jones provided an invalid Texas

       address as his former residence and was apparently unsure of what type of

       engineer he was, despite his loan application stating that was his occupation

       and source of his purported $9,000 monthly income. And finally, Jones

       presented a purchase agreement which had the “exact same layout” as a




       1
         There is no dispute as to whether Forum constitutes a “federally chartered or federally insured financial
       institution.” Ind. Code § 35-43-5-8(a)(2).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018                    Page 6 of 14
       document submitted to Forum the day before as part of a fraudulent request to

       obtain an auto loan. Id. at 121.


[12]   On appeal, Jones contends there is insufficient evidence from which the jury

       could infer that he knowingly attempted to execute a scheme or artifice to

       obtain money or funds from Forum. Specifically, Jones argues there are holes

       in the State’s evidence such as the facts that Jones did not physically hand

       Rosebrock the application, Rosebrock did not actually know who completed

       the online application, and there was no physical or digital signature on the

       loan application.


[13]   First, an online loan application was completed in Jones’ name and bearing his

       date of birth. As Jones himself readily admits, he entered Forum with the

       intent to open an account on the same day as the online loan applicant was

       scheduled to complete the loan application and open an account as a

       prerequisite to completing the loan application. Rosebrock met Jones and

       informed him that she was aware of his loan applications and intent to open an

       account, to which Jones responded “yes.” Tr., Vol. 2 at 110. Jones was also

       shown the online loan application and indicated that the information was

       correct.


[14]   We are unconvinced by Jones’ repeated attempts to emphasize the importance

       of the fact the loan application remained unsigned. Jones fails to provide a

       cogent argument or citation to authority as to why this fact renders the State’s

       evidence insufficient. See Ind. Appellate Rule 46(A)(8) (providing that an


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 7 of 14
       appellant’s arguments must be supported by cogent reasoning, citation to

       authority, and a clear showing of how the arguments relate to the particular

       facts under review). Regardless, Rosebrock testified that Jones inspected the

       application and indicated the information was correct. From this evidence, it

       was reasonable for the jury to infer that Jones was in fact the same Jones who

       completed the online loan application.


[15]   Secondly, the evidence revealed Jones was unsure of his occupation or source

       of income, the loan application provided an incorrect social security number

       alongside Jones’ name and date of birth, Jones was unable to provide

       Lieutenant Byrne with “a complete social security number[,]” id. at 157, and

       Jones’ purchase agreement had the “exact same layout” as a document

       submitted to Forum the day before as part of a fraudulent request to obtain an

       auto loan, id. at 121. This evidence permitted reasonable inferences that Jones

       provided false information in his loan application and the purported purchase

       agreement was fraudulent and either inference satisfies the elements of Indiana

       Code section 35-43-5-8.


[16]   In sum, we view Jones’ challenge to the sufficiency of the evidence as little

       more than an invitation to reweigh the evidence and to conclude that his

       version of events was more reasonable. As always, we must decline Jones’

       invitation. Willis, 27 N.E.3d at 1066; Jones v. State, 22 N.E.3d 877, 879 (Ind. Ct.

       App. 2014) (“[T]he question on appeal is whether the inferences supporting the

       verdict were reasonable, not whether other, ‘more reasonable’ inferences could



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 8 of 14
       have been drawn.”). Therefore, we conclude the State presented sufficient

       evidence to sustain Jones’ conviction of fraud on a financial institution.


                                    II. Sentencing Discretion
[17]   Jones next alleges the trial court abused its discretion in his sentencing by

       failing to identify certain mitigating factors. Subject to the appellate courts’

       review and revise power, sentencing decisions are within the sound discretion

       of the trial court and we review only for an abuse of discretion. Anglemyer v.

       State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007).

       An abuse of discretion occurs if the decision is “clearly against the logic and

       effect of the facts and circumstances before the court, or the reasonable,

       probable, and actual deductions to be drawn therefrom.” Id.


[18]   Our supreme court explained in Anglemyer:


               One way in which a trial court may abuse its discretion is failing
               to enter a sentencing statement at all. Other examples include
               entering a sentencing statement that explains reasons for
               imposing a sentence—including a finding of aggravating and
               mitigating factors if any—but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,
               or the reasons given are improper as a matter of law.


       Id. at 490-91.


[19]   The finding of a mitigating factor is discretionary, and the trial court is not

       obligated to weigh mitigating evidence the way an appellant suggests it should

       be weighed. Fugate v. State, 608 N.E.2d 1370, 1374 (Ind. 1993). Furthermore,
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 9 of 14
       if the trial court declines to find the existence of a mitigating factor, it is not

       obligated to explain why it has found that the factor does not exist. Id. When

       presenting the question of whether a trial court failed to identify mitigating

       factors on appeal, an appellant must “establish that the mitigating evidence is

       not only supported by the record but also that the mitigating evidence is

       significant.” Anglemyer, 875 N.E.2d at 221.


[20]   Jones claims that the trial court erred in failing to identify the following as

       mitigating factors: (1) his “overall low score on the Indiana Risk Assessment

       System (IRAS)[;]” (2) his full time job and a part time job; (3) his last felony

       conviction occurred in 2009; (4) his testimony that “he dealt with outstanding

       Michigan warrants prior to sentencing” and evidence that “Michigan would

       likely accept transfer and supervision of electronic home monitoring[,]” and (5)

       there was no victim of this crime because he did not actually receive any

       money. Appellant’s Brief at 13-14.


[21]   Here, we conclude Jones has failed to demonstrate that any of the purported

       mitigating factors are significant. First, our supreme court has explained that

       although trial courts may “employ such results in formulating the manner in

       which a sentence is to be served[,]” the IRAS scores “are not intended to serve

       as aggravating or mitigating circumstances[.]” Malenchik v. State, 928 N.E.2d

       564, 575 (Ind. 2010). Second, our reading of the trial court’s sentencing

       statement leads us to believe that the trial court did in fact consider Jones’

       employment as a mitigating factor in Jones’ sentence, explaining “it sounds like

       you’re potentially even working more than full time from the evidence that you

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 10 of 14
       have presented to me. Once again, that is good.” Tr., Vol. 2 at 250. Third,

       even a limited criminal history is a proper aggravating factor, Atwood v. State,

       905 N.E.2d 479, 488 (Ind. Ct. App. 2009), trans. denied, and thus the trial court

       was not required to consider a nine-year period since Jones’ last felony

       conviction as mitigating. Fourth, there is nothing significant about Jones

       having responded to his outstanding warrants. As the trial court explained, “it

       took this conviction and it took this potential sentencing hearing to get [Jones]

       to finally resolve warrants that have been outstanding for months and months,

       if not years.” Tr., Vol. 3 at 2. Fifth and finally, we find nothing significant

       about the fact that there was “no victim of this crime . . . Jones did not receive

       any money.” Appellant’s Br. at 14. Jones was arrested in the attempt to

       fraudulently obtain several large loans and the fact that he was apprehended in

       the process does not oblige the trial court to credit his failure.


[22]   Jones also claims the trial court “became increasingly frustrated” with him prior

       to imposing his sentence, and Jones apparently takes issue with the trial court’s

       admonishment:


               I’ve now given you an opportunity to converse with the Court,
               tell me whatever you wanted me to know. I’ve listened to the
               evidence that was presented. I’ve listened to argument of both
               counsel. And it is now the Court’s turn to talk. If I ask you a
               question, you of course can answer. If you interrupt me, I will
               consider that to be contempt of this Court. All right? I’ve given
               you many opportunities to speak. It’s now my turn. Do not
               interrupt me. If you have something that you want to say, write
               it down and ask me when I’m done.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 11 of 14
       Appellant’s Br. at 14 (citing Tr., Vol. 2 at 247-48). However, Jones has failed to

       provide cogent argument or citation to authority as to how the trial court’s

       admonishment related to his sentence or why it rendered the sentence an abuse

       of discretion. See Ind. Appellate Rule 46(A)(8).


[23]   Regardless, directly prior to issuing the admonishment, the trial court engaged

       Jones in the following colloquy:


               [The Court]: According to the Pre-Sentence Investigation he
                            now currently lives with his mom in Romulus,
                            Michigan. When did that happen?


               [Counsel]:       That’s when you said in December, right?


               [Jones]:         Right. The last few times I came to court in
                                December or whenever, December, I let them know
                                that my, the people I was staying with in New
                                Palestine, they was [sic] separating and they was
                                [sic] ending their lease but they didn't so ——


               [Counsel]:       When did you go back to Michigan, just answer
                                that.


               [Jones]:         Oh, whenever I did?


               [Counsel]:       Yeah. When did you go back to Michigan?


               [Jones]:         When did I go back to Michigan?


               [Counsel]:       Late December?


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 12 of 14
        [Jones]:         Yeah, late December, around Christmas. It was the
                         holiday. I asked and it was so short notice.


        [The Court]: All right. So when did the Court authorize you to
                     move back to Michigan?


        [Jones]:         They didn’t.


        [The Court]: All right.


        [Jones]:         I didn’t -- I didn’t --


        [The Court]: So you went back to Michigan in late December
                     and then almost immediately after getting back to
                     Michigan, you picked up the false reporting charge.
                     Is that right?


        [Jones]:         Yes, Sir.


        [The Court]: All right. I just wanted to make sure that my review
                     of the record was complete. All right. So I think
                     I’ve cleared up the final question that I had.


Tr., Vol. 2 at 246-47. Thus, placed in context, we view the trial court’s

admonishment as nothing more than an exercise of its duty to maintain

appropriate decorum and order in the courtroom. See Mengon v. State, 505

N.E.2d 788, 792 (Ind. 1987) (noting that a trial court has a duty “to manage the

proceedings and take responsible steps to ensure that proper discipline and

order exist in the courtroom”).



Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018   Page 13 of 14
[24]   Therefore, because Jones has failed to demonstrate that any of the purported

       mitigating factors are significant, we conclude the trial court did not abuse its

       discretion in sentencing. 2



                                                 Conclusion
[25]   The evidence is sufficient to sustain Jones’ conviction of fraud on a financial

       institution and the trial court did not abuse its discretion in sentencing.

       Accordingly, we affirm Jones’ conviction and sentence.


[26]   Affirmed.


       Baker, J., and May, J., concur.




       2
         Interspersed within Jones’ abuse of discretion argument are references to the inappropriate sentence
       standard of Indiana Appellate Rule 7(B). However, as our supreme court has made clear, and as we have
       repeatedly explained, abuse of discretion and inappropriate sentence claims are to be analyzed separately.
       King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008) (citing Anglemyer, 868 N.E.2d at 491). As Jones has
       not made an independent 7(B) argument, we do not address it.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-667 | October 26, 2018                Page 14 of 14